UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-1525


GEORGE CLEVELAND,

                Plaintiff – Appellant,

          v.

SENECA SC, CITY OF; BONNIE L. MOSES, individually and in her
official capacity as election manager, director, poll worker for
the City of Seneca SC; RICK LACEY, individually and in his
official capacity as Seneca Recreation Department Director;
TERRY F. MULLIKIN, individually and in his official capacity as
groundsman employed by the Seneca Recreation Department; RONNIE
O’KELLY, Mayor Pro Tem for the City of Seneca individually and
in his official capacity; SENECA POLICE DEPARTMENT; JOHN
COVINGTON, individually and in his official capacity as Police
Chief for the City of Seneca; JOHN DOES, in their official
capacity as Police Officers for the City of Seneca,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:09-cv-00626-HMH)


Submitted:   December 21, 2010             Decided:   January 3, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
George Cleveland, Appellant Pro Se. James Dean Jolly, Jr.,
LOGAN, JOLLY & SMITH, LLP, Anderson, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            George    Cleveland   appeals     the    district   court’s   order

accepting     the    magistrate   judge’s     recommendation     and    denying

relief on Cleveland’s 42 U.S.C. § 1983 (2006) complaint, and a

subsequent order denying Cleveland’s motion for reconsideration.

We   have   reviewed    the   record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Cleveland v. Seneca SC, No. 8:09-cv-00626-HMH (D.S.C.

Mar. 23, 2010; Apr. 9, 2010).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                       3